Citation Nr: 0933784	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  03-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to service connection for a left shoulder 
pinched nerve.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a 
videoconference hearing in June 2009.  A transcript is of 
record.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
current back disorder which is due to any incident or event 
in active service, and arthritis in the back is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has sleep 
apnea which is due to any incident or event in active 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
hepatitis B which is due to any incident or event in active 
service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a left 
shoulder pinched nerve which is due to any incident or event 
in active service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
depression which is due to any incident or event in active 
service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

3.  Hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

4.  A left shoulder pinched nerve was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

5.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

A May 2007 VA letter informed the Veteran of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claims under the VCAA.  The 
letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  Additionally, the letter explained how VA determines 
disability ratings and effective dates.

The Board finds that the content of the letter discussed 
above complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  Moreover, while such notice followed the adverse 
determination on appeal, it was fully compliant and was 
followed by a supplemental statement of the case in February 
2009, thus curing the timing defect.

In addition, the April 2003 rating decision, July 2003 SOC, 
September 2005 SSOC, June 2008 SSOC, March 2007 SSOC, and 
February 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The record does not demonstrate any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his sleep apnea, hepatitis B, 
and left shoulder pinched nerve.  In this regard, the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of in-
service events related to sleep apnea, hepatitis B, and a 
left shoulder pinched nerve, to include consideration of the 
Veteran's lay statements.  Therefore, the Board finds that 
the evidence of record does not trigger the necessity of an 
examination under 38 C.F.R. § 3.159(c), even considering the 
low threshold of McLendon.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Relevant Law, Factual Background and Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may be granted for 
disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under § 3.303(b), an alternative method of establishing the 
second and/or third elements is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Additionally, lay persons are generally not competent to 
opine as to medical etiology or to render medical opinions.  
See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person may provide eyewitness account of medical symptoms).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.")).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A.  Service Connection for a Back Disorder

The Veteran's service treatment records (STRs) show that in 
January 1969 he was in a motor vehicle accident.  X-rays 
taken after the accident were negative.  Five days later he 
reported lumbar pain, primarily on the left.  He was 
diagnosed with an acute lumbar strain.  At treatment the 
following week, the Veteran was improved but still had pain.  
His range of motion was normal and there were no spasms or 
tenderness.  On a February 1971 medical history report the 
Veteran indicated that he did not and had not ever had 
recurrent back pain.  At a February 1971 examination the 
Veteran's spine and other musculoskeletal were found to be 
normal.  

Following separation from active duty, medical history 
reports associated with the Veteran's Reserve service dated 
in August 1982 and November 1983 denied recurrent back pain. 
Examinations at those times showed normal objective findings 
of the spine and musculoskeletal system.

March 1997 X-rays from private treatment showed degenerative 
changes of the lumbar spine with normal appearing sacroiliac 
joints.  

At an October 2001 private examination the Veteran had 
reported low back pain at an earlier 1997 examination.  It 
was noted that he has "gotten better" since then.  There 
was no a diagnosis made regarding the low back in the October 
2001 report.

At September 2002 private treatment with L.P.V.W., M.D. the 
Veteran complained of back pain.  X-rays dated in September 
2002 showed degenerative disc changes at several levels with 
especially marked narrowing at L2-L3 and at the lumbosacral 
levels.  There was less marked narrowing at L4-L5, no 
listhesis, and no fracture or destructive process identified.  
At October 2002 treatment with Dr. V.W. it was noted that the 
Veteran had a history of back pain in service.

The Veteran had a VA orthopedic examination in February 2005.  
He reported that in a detail to the post office during his 
active service in November 1968, he complained of back pain 
when loading and unloading vehicles.  When asked about his 
symptoms after 1969, the Veteran reported that he self-
prescribed over the counter medication and did not seek 
treatment from 1971 to 1997.  He said that after service, his 
symptoms waxed and waned over the years and were aggravated 
by lifting his daughter and caused him difficulty showering 
and getting out of bed.  

The Veteran reported that from 1997 to 2002 he used non-
steroidal anti-inflammatories, muscle relaxants and heating 
pads.  He reported not feeling anything at the time of the 
examination but said that he had localized back pain.  

Following objective examination, the Veteran was diagnosed 
with spondylosis of the lumbar spine without lower extremity 
radiculopathy.  The examiner opined that the Veteran's back 
disorder was age-related and noted the gap of 29 years 
between the motor vehicle accident and when the Veteran 
sought treatment in 1997.  The examiner felt that the current 
back disorder was not at least as likely as not the direct 
nexus of the Veteran's in-service postal lifting injury in 
combination with the motor vehicle accident. 

P.D., M.D., a private physician, treated the Veteran in 
November 2007 for complaints of two weeks of low back 
discomfort that was getting somewhat better with Motrin.  He 
did not relate any "crisp" lumbar radicular symptoms and 
denied any recent antecedent trauma, instead "focusing 
repeatedly" on an in-service back injury.  Dr. D diagnosed 
the Veteran with low back pain with minimal, if any, 
radicular features with "nothing objective on exam."  

The Veteran complained of low back pain at August 2008 
treatment with Dr. V.W.  A September 2008 MRI from private 
treatment showed severe spinal stenosis at L1-L2 and L2-L3 
and moderate to severe spinal stenosis at L3-L4.  Dr. V.W. 
diagnosed the Veteran with spinal stenosis in October 2008.  

In October 2008 the Veteran had a neurological consultation 
with K.W.S., M.D. at which he reported problems with his low 
back since an in-service motor vehicle accident.  A provider 
at the time of the accident recommended surgery but the 
Veteran wanted to put up with the symptoms for as long as he 
could.  His symptoms waxed and waned over the years, and four 
weeks before the Veteran's current visit he had been unable 
to finish a game of golf because of pain.  Dr. S diagnosed 
the Veteran with severe spinal stenosis at L1-L2, L2-3, L3-4 
and to a lesser extent L4-5 and L5-S1 with bilateral lumbar 
radiculopathy.  The symptoms had progressed over a number of 
years and there was some evidence of neurologic deficit on 
physical examination. 

At the July 2009 hearing, the Veteran testified that he had 
private treatment in 1972 but that the records are 
unavailable.  He further testified that he has had back 
surgery but that he has still has pain.  He stated that he 
has had back pain since active service.

Based on the foregoing, there is no basis for a grant of 
service connection for a low back disorder.  Indeed, while 
there were in-service back complaints immediately following 
an accident in January 1969, the record reflects that his 
symptoms improved quickly and the remainder of the service 
records fail to demonstrate further complaints or treatment.  
Moreover, findings were normal upon separation, with no 
subjective complaints.  Post-service examinations in 1982 and 
1983 continued to reflect normal findings, with an absence of 
complaints.  There was no documented treatment referable to 
the low back until 1997, 25 years after discharge.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges that the Veteran is competent to 
report on his observable symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Therefore, his statements indicating 
that he has experienced low back pain since active service 
can demonstrate continuity of symptomatology in support of 
his claim, provided that such statements are deemed credible.  
In this regard, the Board notes that in considering 
continuity of symptomatology, a finding against the 
credibility of the Veteran's lay statements cannot be solely 
based on the absence of contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in weighing the credibility of lay testimony, the 
Board can appropriately consider any significant time delay 
between the report of symptoms and the period during which 
they allegedly occurred.  Id.  

In the present case, the Veteran did not file a claim of 
entitlement to service connection for a low back disability 
until 2002, three decades following separation.  If his 
symptoms had been continuous since service, it would be 
reasonably expected that a claim would have been raised much 
sooner.  Given this, and in light of the normal clinical 
findings and absence of back complaints at the separation 
examination and in two post-service examinations, the 
Veteran's contentions of having a chronic back disability 
since service are found to lack credibility here.   
Therefore, in the instant case, continuity is not established 
by the clinical record or by the Veteran's own statements.  

The Board further notes that there are no medical opinions of 
record finding a causal connection between the Veteran's 
active service and his current back disorder.  In fact, the 
VA examiner opined in February 2005 that the back disorder is 
not at least as likely as not the direct nexus of the 
Veteran's in-service postal lifting injury in combination 
with the motor vehicle accident.  The opinion was provided 
after a review of the record and was accompanied by a clear 
rationale.  For these reasons, it is found to be highly 
probative.  

The Veteran himself believes that his current low back 
disability is related to active service.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. at 495.  Indeed, a back 
disorder requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the claim of entitlement to service connection for a 
low back disability must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Service Connection for Sleep Apnea

The STRs do not show any complaints or treatment related to 
sleep apnea or other sleep disorders.  On August 1971, August 
1982, and November 1983 medical history reports the Veteran 
denied frequent trouble sleeping.

March 1999 treatment notes with A. Ear, Nose and Throat 
Associates state that the Veteran had a history of sleep 
apnea.  The Veteran said that he had a heavy snoring problem 
and that his wife was concerned with his breath holding.  The 
Veteran was diagnosed with possible sleep apnea and a sleep 
study was recommended.  The physician felt that the Veteran 
had large tonsils and a very large uvula, which was 
contributing to his problems.  A sleep study showed that the 
Veteran had moderate sleep apnea, and the Veteran underwent a 
tonsillectomy in June 1999.

At the October 2001 private examination discussed above, it 
was noted that the Veteran had had a tonsillectomy and uvula 
resection, and that since then he had no apnea at night and 
felt more rested during the daytime.  However, at a January 
2005 VA mental health examination the Veteran reported waking 
up once or twice a night due to sleep apnea.  The Veteran 
also complained of difficulty sleeping at May 2006 treatment 
with Dr. V.W., which was attributed to stress.  Finally, at 
the July 2009 hearing the Veteran testified that during his 
active service his shipmates complained of his snoring and 
that after service he had problems with breathing during 
sleep.

Based on the foregoing, there is no basis for a grant of 
service connection for sleep apnea.  Indeed, this disorder 
was not demonstrated during active service or for many years 
thereafter.  Again, this absence of treatment can be 
considered as evidence against the claim.  Maxson, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Veteran is competent to report a history of sleeping 
difficulty, as this is observable to a lay person.  Layno, 6 
Vet. App. 465 (1994).  However, he did not 
file a claim for sleep apnea or any other sleep disorder 
until 2002, three decades following separation.  If his 
symptoms had been continuous since service, it would be 
reasonably expected that a claim would have been raised much 
sooner.  Given this, and in light of the normal clinical 
findings and absence of sleep complaints at the separation 
examination and in two post-service examinations, the 
Veteran's contentions of having a chronic sleep disability 
since service are found to lack credibility here.   
Therefore, in the instant case, continuity of symptomatology 
is not established by the clinical record or by the Veteran's 
own statements.  
`
The Board further notes that there are no medical opinions of 
record finding a causal connection between the Veteran's 
active service and his current sleep apnea.  
Moreover, the Veteran's opinions of etiology do not 
constitute competent evidence.  
Espiritu, 2 Vet. App. at 495.  

In sum, the claim of entitlement to service connection for 
sleep apnea must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Service Connection for Hepatitis B

The STRs do not show any treatment or diagnosis of hepatitis 
B.  A June 1996 letter from the S.T. Blood & Tissue Center 
stated that the hepatitis B antibody was found in the 
Veteran's blood.

B.B. wrote in February 2006 that when the Veteran returned 
from two weeks with the naval reserves he became very ill and 
had a severe case of diarrhea that required medical 
attention.  The Veteran told Ms. B at the time that he had 
eaten some food from a street vendor while visiting Tijuana, 
Mexico.  The Veteran testified at the July 2009 hearing that 
this incident occurred in the 1980s and that he believes that 
it is the cause of his hepatitis B.

The foregoing evidence provides no basis for a grant of 
service connection for hepatitis B.  Indeed, this disorder 
was not demonstrated during active service or for many years 
thereafter.  Again, this absence of treatment can be 
considered as evidence against the claim.  Maxson, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Veteran here has not expressly endorsed a history of 
continuous symptoms related to Hepatitis B and the onset of 
the disability itself would not necessarily involve 
observable symptoms.  Thus, his lay statements here do not 
demonstrate chronicity.  Moreover, there is no competent 
medical evidence finding a causal connection between the 
Veteran's active service and his current Hepatitis B.  
Moreover, the Veteran's opinions of etiology do not 
constitute competent evidence.  
Espiritu, 2 Vet. App. at 495.  

In sum, the claim of entitlement to service connection for 
Hepatitis B must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

D. Service Connection for a Left Shoulder Pinched Nerve

The STRs do not show any complaints, treatment or diagnosis 
related to the Veteran's left shoulder.  Separation 
examination was normal, with no subjective complaints.  Post-
service Reserve examinations in 1982 and 1983 also indicated 
normal findings.

At August 2000 treatment with Dr. V.W., the Veteran reported 
that he had tingling and cramping in his left arm.

September 2000 treatment notes with Dr. D show that a CT of 
the cervical spine from earlier in the month indicated 
moderately severe left-sided neuroforaminal stenosis at C6-7 
with no disc herniation.  EMG studies showed no signs of 
denervation or nerve root irritation.  When later treating 
the Veteran in 2007, Dr. D. noted that he had not followed up 
after his September 2000 treatment and that the Veteran did 
not seem to be currently bothered by left cervical 
radiculopathy related to foraminal disease at C6-7.

The Veteran testified at the July 2009 hearing that his left 
shoulder symptoms began in the last ten years and that he 
cannot recall any trauma other than the in-service motor 
vehicle accident.  The Board notes that the STRs do not show 
that the Veteran complained of any symptomatology related to 
his left shoulder contemporaneously to the motor vehicle 
accident. 

The foregoing evidence provides no basis for a grant of 
service connection for a left shoulder disorder.  Indeed, 
this disorder was not demonstrated during active service or 
for many years thereafter.  Again, this absence of treatment 
can be considered as evidence against the claim.  Maxson, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran is competent to report a history of left shoulder 
and arm numbness, as this is observable to a lay person.  
Layno, 6 Vet. App. 465 (1994).  However, at the June 2009 
hearing he indicated only a 10-year history of such problems.  
As such, the first manifestations occurred long after 
separation from service and therefore the lay statements of 
record do not establish continuity of symptomatology.  As 
already noted, the clinical evidence further fails to show 
chronicity of symptoms.

`The Board further notes that there are no medical opinions 
of record finding a causal connection between the Veteran's 
active service and his current left shoulder disorder.  
Moreover, as previously discussed, the Veteran's opinions of 
etiology do not constitute competent evidence.  Espiritu, 2 
Vet. App. at 495.  

In sum, the claim of entitlement to service connection for a 
left shoulder disorder  must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

E.  Service Connection for Depression

The STRs do not show any complaints or treatment related to 
depression.  The Veteran indicated on an August 1971 medical 
history report that he had never had depression or nervous 
trouble of any sort, and on examination he was found to be 
psychiatrically normal.  On August 1982 and November 1983 
medical history reports the indicated that he had never had 
depression or excessive worry, and objective examinations 
were normal.  

At a January 2005 VA mental health examination the Veteran 
reported being depressed since his 1971 discharge from active 
service and that it worsened after his 1977 divorce.  He 
withdrew from people and stayed to himself, and the symptoms 
had been persistent.  He had not sought any treatment for 
depression.  
Following evaluation, the examiner opined that the Veteran 
did not meet the criteria for major depressive disorder but 
did meet the criteria for dysthymic disorder.  The examiner 
found that it was more likely than not that multiple events 
were related to the depression, including divorce, problems 
finishing college, and the Veteran's back injury.  He noted 
that evidence that the depression was related directly to 
military service was based solely on the word of the Veteran 
and could not be verified.  

The foregoing evidence provides no basis for a grant of 
service connection for depression.  Indeed, this disorder was 
not demonstrated during active service or for many years 
thereafter.  Again, this absence of treatment can be 
considered as evidence against the claim.  Maxson, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Regarding lay statements, the Veteran has indicated that he 
has experienced depression since active service.  Again, he 
is competent to report a history of depression, as this is 
observable to a lay person.  Layno, 6 Vet. App. 465 (1994).  
However, he did not file a claim for depression or any other 
mental disorder until 2002, three decades following 
separation.  If his symptoms had been continuous since 
service, it would be reasonably expected that a claim would 
have been raised much sooner.  Given this, and in light of 
the normal clinical findings and absence of relevant 
complaints at the separation examination and in two post-
service examinations, the Veteran's contentions of having a 
chronic depression since service are found to lack 
credibility here.   Therefore, in the instant case, 
continuity of symptomatology is not established by the 
clinical record or by the Veteran's own statements.  

The Board further notes that there are no medical opinions of 
record finding a causal connection between the Veteran's 
active service and his current left shoulder disorder.  To 
the contrary, the VA examiner in January 2005 found that 
multiple events were related to the depression, including 
divorce, problems finishing college, and the back injury.  
The Board notes that the Veteran's in-service back injury has 
not been found to be service-connected, as discussed above.  
Therefore, as a matter of law he cannot be found to be 
service-connected for depression, secondary to a back injury, 
status post motor vehicle accident.   See 38 C.F.R. 
§ 3.310(a) (2008).  Moreover, due to the lack of evidence 
otherwise demonstrating chronic disability since active 
service, direct service connection must also be denied.

The Board acknowledges the contention, indicated by the 
Veteran in his September 2003 VA Form 9 and by his 
representative in a December 2004 statement, that the 
Veteran's depression is due to the 1969 motor vehicle 
accident.  However, he is not competent to address the 
etiology of his depression.  Espiritu, 2 Vet. App. at 495.  
The competent evidence, as already discussed, does not 
establish a nexus to active service.

In sum, the claim of entitlement to service connection for 
depression must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a back disorder, status post motor 
vehicle accident, is denied.

Service connection for sleep apnea is denied.

Service connection for hepatitis B is denied.

Service connection for a left shoulder pinched nerve is 
denied.

Service connection for depression is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


